           Case 1:20-cv-09596-LLS Document 7 Filed 11/20/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHEAL NIEVES,
                           Plaintiff,
                                                                      20-CV-9596 (LLS)
                    -against-
                                                                    ORDER OF DISMISSAL
ANDREW F. PLASSE & ASSOCIATES, LLC,
                           Defendant.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently incarcerated at Bellevue Hospital Prison Ward, brings this pro se

action under 42 U.S.C. § 1983 against Andrew F. Plasse & Associates, LLC, a law firm that

represented him in a suit for damages that he brought in state court. He alleges that in 2019, false

statements were made in the firm’s application to withdraw from representing Plaintiff in that

state court litigation. By order dated November 19, 2020, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis. 1

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject


       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
            Case 1:20-cv-09596-LLS Document 7 Filed 11/20/20 Page 2 of 5




matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any of

these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks

and citations omitted) (emphasis in original). But the “special solicitude” in pro se cases, id. at

475 (citation omitted), has its limits – to state a claim, pro se pleadings still must comply with

Rule 8 of the Federal Rules of Civil Procedure, which requires a complaint to make a short and

plain statement showing that the pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                         BACKGROUND

        The following allegations are from Plaintiff’s complaint. Defendant Andrew F. Plasse &

Associates, LLC, is a private corporation with its principal place of business in Flushing (ECF 2

at ¶2), in Queens County, New York. Plaintiff engaged Defendant to represent him in a suit for

damages in the Supreme Court of the State of New York, New York County, which was filed on

August 8, 2016, and opened under Index No. 25346/2016. (Id. at ¶ 5.) Defendant eventually


                                                  2
           Case 1:20-cv-09596-LLS Document 7 Filed 11/20/20 Page 3 of 5




brought a motion to be relieved as counsel, and on May 3, 2019, the Honorable Mitchell J.

Danziger granted the motion. (Id. at ¶ 4.)

        Defendant made false statements in the application to be relieved as counsel. For

example, Defendant informed the court in the application that before Plaintiff’s arrest on April 5,

2019, Plaintiff had discharged Defendant as his attorney (id. at ¶10). In fact, “although a minor

telephone dispute occurred indicating an attorney discharge threat for attorney misconduct,

Plaintiff[’s] inmate phone records reflect that Defendant was urged to remain [Plaintiff’s]

attorney.” (Id.)

        After Defendant withdrew, the firm mailed Plaintiff the case file with a cover letter dated

May 2019, but Plaintiff did not receive the file at the Anna M. Kross Center on Rikers Island

until mid-June 2019. Plaintiff contends that this delay impaired his ability to retain new counsel

within 60 days, as Judge Danzinger had directed him to do. (Id. at ¶ 21.)

        Defendant committed perjury in legal documents “in order to intentionally conspire with

the New York City Police Department, the New York City Fire Department, the New York State

District Attorney’s Office, the New York State Supreme Court, and the New York State Legal

Aid Society in gross violation of New York State laws and . . . the First, Fourth, Eighth, and

Fourteenth Amendments of the United States Constitution.” (Id. at ¶ 20). Plaintiff seeks

damages.

                                             DISCUSSION

        A claim for relief under § 1983 must allege facts showing that each defendant acted

under the color of a state “statute, ordinance, regulation, custom or usage.” 42 U.S.C. § 1983.

Private parties are therefore not generally liable under the statute. Sykes v. Bank of America, 723

F.3d 399, 406 (2d Cir. 2013) (citing Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n,

531 U.S. 288, 295 (2001)); see also Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 323 (2d Cir.


                                                 3
           Case 1:20-cv-09596-LLS Document 7 Filed 11/20/20 Page 4 of 5




2002) (“[T]he United States Constitution regulates only the Government, not private parties.”).

Absent special circumstances suggesting concerted action between an attorney and a state

representative, see Nicholas v. Goord, 430 F.3d 652, 656 n.7 (2d Cir. 2005) (citing Adickes v.

S.H. Kress & Co., 398 U.S. 144, 152 (1970)), the representation of a defendant by private

counsel in state criminal proceedings does not constitute the degree of state involvement or

interference necessary to establish a claim under § 1983, regardless of whether that attorney is

privately retained, court-appointed, or employed as a public defender. See Bourdon v. Loughren,

386 F.3d 88, 90 (2d Cir. 2004) (citing Polk Cnty. v. Dodson, 454 U.S. 312, 324-25 (1981)); see

also Schnabel v. Abramson, 232 F.3d 83, 87 (2d Cir. 2000) (holding that legal aid organization

ordinarily is not a state actor for purposes of § 1983).

       As Plaintiff notes, Defendant Andrew F. Plasse & Associates, LLC, is a private

corporation (ECF 2 at ¶2), and not a government entity. Plaintiff’s unsupported assertion that

Defendant was “conspiring” with government entities (id. at ¶ 20) is insufficient to show state

action. Because Defendant Andrew F. Plasse & Associates, LLC, is a private party not acting

under color of state law, Plaintiff has not stated a claim against Defendant under § 1983.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with better pleading, the Court

declines to grant Plaintiff leave to amend his complaint.

       A district court may decline to exercise supplemental jurisdiction over state-law claims

when it “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

Generally, “when the federal-law claims have dropped out of the lawsuit in its early stages and




                                                  4
            Case 1:20-cv-09596-LLS Document 7 Filed 11/20/20 Page 5 of 5




only state-law claims remain, the federal court should decline the exercise of jurisdiction.”

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)). Having dismissed the federal

claims over which the Court has original jurisdiction, the Court declines to exercise its

supplemental jurisdiction over Plaintiff’s state-law claims. See Kolari v. New York-Presbyterian

Hosp., 455 F.3d 118, 122 (2d Cir. 2006) (“Subsection (c) of § 1367 ‘confirms the discretionary

nature of supplemental jurisdiction by enumerating the circumstances in which district courts can

refuse its exercise.’”) (quoting City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173

(1997)).

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s claims under 42 U.S.C. § 1983 are dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). The Court declines, under 28 U.S.C. § 1367(c), to exercise supplemental

jurisdiction over Plaintiff’s state law claims.

SO ORDERED.

Dated:     November 20, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  5
